Name: Commission Regulation (EC) No 296/2004 of 19 February 2004 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: European Union law;  marketing;  foodstuff;  consumption;  research and intellectual property;  production
 Date Published: nan

 Avis juridique important|32004R0296Commission Regulation (EC) No 296/2004 of 19 February 2004 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 050 , 20/02/2004 P. 0015 - 0017Commission Regulation (EC) No 296/2004of 19 February 2004amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(1), and in particular Article 20 thereof,Whereas:(1) The Community symbol and the indication referred to in Articles 12 and 15 of Regulation (EEC) No 2082/92 are composed of the models shown in parts A and B of Annex I to Regulation (EC) No 1848/93(2).(2) The Finnish and Swedish symbols and indications should be added to the abovementioned Annex and the symbols and indications used since the entry into force of the Treaty of Accession of Austria, Finland and Sweden should be declared valid in so far as they conform to the models shown in the Annex hereto.(3) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Certificates of Specific Character,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 1848/93 is hereby replaced by the Annex to this Regulation.The symbols and indications in Finnish and Swedish used since the entry into force of the Act of Accession of Austria, Sweden and Finland shall be valid in so far as they conform to the models shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 168, 10.7.1993, p. 35. Regulation as last amended by Regulation (EC) No 2182/98 (OJ L 275, 10.10.1998, p. 18).ANNEXPart A>PIC FILE= "L_2004050EN.001602.TIF">Part B>TABLE>